October 23, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
          LEVIATHAN ENTERPRISE GROUP, INC., ET. AL., Appellants

NO. 14-11-00933-CV                         V.

                       ULYSSES W. WATKINS JR., Appellee
                       ________________________________

        Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 26, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Leviathan Enterprise Group, Inc., Et Al.


      We further order this decision certified below for observance.